     Case 2:20-mj-00058-SMM
U.S. Department  of Justice                 Document 5 Entered on FLSD Docket 01/15/2021 Page 1 of 1
United States Attorneys




United States District Court
for the Southern District of Florida
                                                               NO. 20-mj-058-SMM

UNITED STATES OF AMERICA                                                  Inmate Name: NIKOLAS JAMES COOK

v.                                                                    Booking # 900873
NIKOLAS JAMES COOK,

                                      /



                             PETITION WRIT OF HABEAS CORPUS AD PROSEQUENDUM

        The United States of America, by its United States Attorney, shows to the Court:

        1.      An INITIAL APPEARANCE AND ALL SUBSEQUENT PROCEEDINGS                              are pending in this Court against

NIKOLAS JAMES COOK                                                 the above styled case, and it is set for as to the defendant on

JANUARY 25, 2021               at .UNITED   STATES FEDERAL COURTHOUSE, 101 S. U.S. HIGHWAY 1, COURTROOM 4074, FORT PIERCE, FLORIDA 34950



        2.      The defendant is now confined in the MARTIN COUNTY JAIL                                                              at
800 SE MONTEREY ROAD, STUART, FLORIDA 34994                       .

        3.      It is necessary to have the defendant before this Court for an          INITIAL APPEARANCE               as aforesaid.

        WHEREFORE, this petitioner prays that this Honorable Court issue a writ of habeas corpus ad prosequendum,

directing any United States Marshal to proceed to the aforesaid penal institution and there take into custody the body of the

defendant and have the defendant before this Court at the time and place above specified for said INITIAL APPEARANCE

and upon completion of all proceedings to return the defendant to the custody of the Warden of the aforesaid penal institution;

and also directing the Warden to deliver the defendant into the custody of any United States Marshal for this purpose.

                                                                                 JEFFREY
                                                                                 ARIANA    H. SLOMAN
                                                                                        FAJARDO      A
                                                                                                ORSHAN
                                                                                 UNITED STATES ATTORNEY




                                                                           By:
                                                                                  DANIEL E. FUNK
                                                                                 ASSISTANT UNITED STATES ATTORNEY



cc:     U.S. Attorney (AUSA DANIEL E. FUNK                            )
